Jack Holt, Jr., Chief Justice. Appellant Stanley M. Virden was charged by information with two counts of indecent exposure. Ark. Code Ann. § 5-14-112 (1987). Virden was found guilty in municipal court and again on appeal in the Pope County Circuit Court. Before trial, Virden moved that the charges be dismissed because at each stage the prosecution had been brought in the name of the City of Russellville, contrary to A.R.Cr.P. Rule 1.5, which requires that all prosecutions for violations of the criminal laws of this state be brought in the name of the state. The motion was denied. We affirm. On appeal, Virden does not challenge the jurisdiction of either the municipal court or that of the circuit court as concerns trial of this matter. Rather, he argues only that Rule 1.5 barred prosecution in the name of the City of Russellville.  While the proper procedure under Rule 1.5 would have been to designate the State of Arkansas as plaintiff, the error was not such that it stripped either the municipal court or the circuit court of jurisdiction to try the case. Urich v. State, 293 Ark. 246, 737 S.W.2d 155 (1987); Graham v. State, 25 Ark. App. 234, 756 S.W.2d 921 (1988). Under the circumstances, and because we find no prejudice, the error complained of does not constitute sufficient grounds for this court to reverse. Wheat v. State, 295 Ark. 178, 747 S.W.2d 112 (1988). Affirmed. Dudley, J., dissents.